DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,627,263 to Takishita.
Takishita teaches:
(claim 1)	A cleaning device comprising: 
a cleaning unit (150) which brings a web (151) into contact with a conveyance member (181) rotating around an axis (axis of roller 126) and removes foreign matter adhered to the conveyance member; and 
a unit moving mechanism (156) which displaces the cleaning unit to a cleaning position where the web is brought into contact with the conveyance member (Fig.4) and to a separation 
wherein, when the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position, the cleaning unit is displaced in a counter direction (fairly downwards) opposite to a rotational direction of the conveyance member (fairly upwards) on a contact face (C2) between the conveyance member and the web while turning the cleaning unit in the same direction (clockwise) as the rotational direction of the conveyance member such that the web is moved in the counter direction while sliding on a conveyance face of the conveyance member (col. 4 lines 35-54).
(claim 3)	The cleaning device according to claim 1, wherein when a rotational direction of the conveyance member on a contact start point (C2) where the web is first brought into contact with the conveyance member when the conveyance member is rotated in the cleaning position is set to a tangential direction and a direction crossing to the tangential direction at right angles and separated away from the conveyance member is set to a normal direction, the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position such that the web positioned on the contact start point moves to an area between the tangential direction and the normal direction (Fig.4, by rotation about support pin 155, the web positioned at the cleaning area C2 moves to a 3rd quadrant formed by the tangential and normal directions).
(claim 5)	The cleaning device according to claim 1, wherein the cleaning unit includes: a delivery part (152) delivering the wound belt-shaped web; a pressing part (153) bringing a part of the web delivered from the delivery part into pressure-contact with the conveyance member in the cleaning position; and a winding part (154) winding a used portion of the web after the web is brought into contact with the conveyance member, wherein the winding part winds the 
(claim 6)	The cleaning device according to claim 1, wherein the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position while sliding the web along a conveyance face of the conveyance member (as given by the relative rotational direction of the web to the drum and the direction of separation of the web).  
(claim 9)	An image forming apparatus (Fig.1) comprising: a conveyance member (181) rotating around an axis (e.g. of roller 129) to convey a sheet (P) along a conveyance path, and the cleaning device (150) according to claim 1, which cleans the conveyance member.  
(claim 10)	The image forming apparatus according to claim 9, wherein the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position while the conveyance member is rotating (Fig.5, web separation ON within interval t2).

Claim(s) 1, 3-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0232849 to Nanataki et al..
Nanataki et al. teach
(claim 1)	A cleaning device comprising: 
a cleaning unit (6, Fig.3) which brings a web (6a) into contact with a conveyance member (3) rotating around an axis and removes foreign matter adhered to the conveyance member; and 
a unit moving mechanism (including separating cam  6f) which displaces the cleaning unit to a cleaning position where the web is brought into contact with the conveyance member and to a separation position where the web is separated away from the conveyance member [0040-0042, 0051], 
wherein, when the unit moving mechanism displaces the cleaning unit from the cleaning position (Fig.3, full lines) to the separation position (Fig.3, dashed lines), the cleaning unit is displaced in a counter direction opposite to a rotational direction of the conveyance member on a contact face (N2) between the conveyance member and the web while turning the cleaning unit in the same direction (clockwise) as the rotational direction of the conveyance member such that the web is moved in the counter direction while sliding on a conveyance face of the conveyance member (see Fig.3).
(claim 3)	The cleaning device according to claim 1, wherein when a rotational direction of the conveyance member on a contact start point (C2) where the web is first brought into contact with the conveyance member when the conveyance member is rotated in the cleaning position is set to a tangential direction and a direction crossing to the tangential direction at right angles and separated away from the conveyance member is set to a normal direction, the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position such that the web positioned on the contact start point moves to an area between the tangential direction and the normal direction (Fig.4, by rotation about support pin 155, the web positioned at the cleaning area C2 moves to a 3rd quadrant formed by the tangential and normal directions).
(claim 4)	The cleaning device according to claim 1, wherein the conveyance member conveys a sheet as a recording medium (P, Fig.2), and the unit moving mechanism displaces the cleaning unit disposed in the cleaning position to the separation position set on a downstream (i.e. right) side of the conveyance member in a conveyance direction (left to right) of the sheet conveyed along a conveyance path by the conveyance member (see Figs. 2 and 3).  
(claim 5)	The cleaning device according to claim 1, wherein the cleaning unit includes: a delivery part (6b) delivering the wound belt-shaped web; a pressing part (6b) bringing a part of the web delivered from the delivery part into pressure-contact with the conveyance member in the cleaning position; and a winding part (6a) winding a used portion of the web after the web is brought into contact with the conveyance member, wherein the winding part winds the used portion of the web in a state where the cleaning unit is displaced to the separation position [0033, 0037].
(claim 6)	The cleaning device according to claim 1, wherein the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position while sliding the web along a conveyance face of the conveyance member (as given by the relative rotational direction of the web 6a to the pressure roller 3 and the direction of separation of the web).  
(claim 9)	An image forming apparatus (Fig.1) comprising: a conveyance member (3) rotating around an axis to convey a sheet (P) along a conveyance path, and the cleaning device (6) according to claim 1, which cleans the conveyance member [0037-0038].  
(claim 10)	The image forming apparatus according to claim 9, wherein the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position while the conveyance member is rotating (Fig.7: S107 before S109).
(claim 11)	A cleaning device comprising: 
a cleaning unit (6) which brings a web (6a) into contact with a conveyance member (pressure roller 3) rotating around an axis and removes foreign matter adhered to the conveyance member [0037]; and 
a unit moving mechanism (including cam 6f) which displaces the cleaning unit to a cleaning position where the web is brought into contact with the conveyance member and to a separation position where the web is separated away from the conveyance member [0051], 
wherein when the unit moving mechanism displaces the cleaning unit from the cleaning position to the separation position, the cleaning unit is displaced in a counter direction opposite to a rotational direction of the conveyance member on a contact face between the conveyance member and the web (see Fig.3), 
wherein the conveyance member conveys a sheet (P, Fig.2) as a recording medium, and the unit moving mechanism displaces the cleaning unit disposed in the cleaning position to the separation position set on a downstream side of the conveyance member in a conveyance 4Application No. 17/037,536 Docket No. 006400-KD0453 direction of the sheet conveyed along a conveyance path by the conveyance member (see Figs. 2 and3).  
(claim 12)	An image forming apparatus (10, Fig.1) comprising the cleaning device according to claim 11, wherein the conveyance member conveys the sheet along the conveyance path while rotating around an axis [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takishita, as applied to claim 1 above, and further in view of US 6,038,731 to Hara et al..
	Regarding claim 8, Takishita teaches the cleaning device according to claim 1, wherein the cleaning unit includes: a delivery part (152) on which the web (151) is placed; a pressing part (153) bringing a part of the web delivered from the delivery part into pressure-contact with the conveyance member; and a winding part (154) winding a used portion of the web after the web is brought into contact with the conveyance member, wherein the winding part winds the used portion of the web in a state where the cleaning unit is displaced to the separation position (col. 5 lines 17-27). 
	Takishita does not explicitly teach a web folded back along folding lines alternately into multiple layers.  Hara et al. disclose a cylinder cleaning device in which the support and fabric insertion members form an assembly with an installed cleaning fabric made in a roll form (e.g. Fig.9), or folded in a pleated form (e.g. Fig.10) (col. 1 lines 6-15).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Takishita to include a delivery part on which a web folded back along folding lines alternately into multiple layers is placed, as a matter of design choice between art-recognized alternatives for supplying a cleaning web.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are allowable.
	
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
Applicant argues that the object to be cleaned is different between the claimed invention and Takishita.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a conveyance member that is the lower roller 33 not an intermediate transfer belt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant agues the web 151 does not “move while sliding” on a conveyance face of the belt 181 because it moves along a tangential direction away from the cleaning area C2.  Examiner disagrees; rotation about the support pin 155 causes movement of the web 151 along an arc, therefore its displacement has both, in Fig.4, a tangential component downwards and a perpendicular component leftwards with respect to the cleaning area C2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852